DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 07/20/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-11, 20-21, 24-31, and 40-43 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 07/20/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-11, 20-21, 24 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0302872 A1) in view of Jang (US 2020/0219925 A1).

Regarding claim 20, Tanaka et al. (hereafter referred as Tanaka) teaches an imaging system (Tanaka, Fig. 1), comprising: 
a pixel array (Tanaka, Fig. 2, Pixel Array Unit 21, Paragraph 0058, Fig. 19, Paragraph 0333), including: 
a plurality of pixel cells arranged into rows and columns, wherein each of the pixel cells is configured to generate a respective image signal in response to incident light (Tanaka, Figs. 4 and 19, Pixel unit 41, Paragraph 0058 and 0088), wherein each of the pixel cells includes: 
a plurality of photodiodes configured to generate image charge in response to the incident light (Tanaka, Figs. 4 and 19, PD 61, Paragraph 0088); 
a first floating diffusion coupled to receive the image charge generated by the plurality of photodiodes (Tanaka, Fig. 4, FDs 67 and 68, Paragraph 0114); 
a source follower transistor coupled to the first floating diffusion to generate the respective image signal in response to the image charge in the first floating diffusion (Tanaka, Fig. 4, amplification transistor 65, Paragraph 0110 and 0119); and 
a first row select transistor coupled to the source follower transistor to output the respective image signal of said each of the pixel cells (Tanaka, Fig. 4, selection transistor 66, Paragraph 0119, Fig. 19, selection transistor 66); and 
a plurality of column bitlines including a first column bitline (Tanaka, Figs. 18-19, VSL 42’2n-1 is the first column bit line.) and a second column bitline (Tanaka, Figs. 18-19, VSL 422n is the second column bit line.), wherein the first column bitline is a single bitline (Tanaka, Figs. 18-19, VSL 42’2n-1 is the first column bit line.) and the second column bitline is a single bitline  (Tanaka, Figs. 18-19, VSL 422n is the second column bit line.), wherein the pixel cells are organized into columns of pixel cells including a first column and a second column (Tanaka, Figs. 3 and 18-19, Paragraph 0069), wherein each of the first row select transistors of the pixel cells in the first column is coupled to the first column bitline (Tanaka, Fig. 19, Row select transistor 66’2n-1 of the first column of pixel cells (Pixel unit 41m,2n-1) is connected to the first column bitline (VSL 42’2n-1).), wherein each of the first row select transistors in the pixel cells of the second column is coupled to the second column bitline (Tanaka, Fig. 19, Row select transistor 662n of the second column of pixel cells (Pixel unit 41m,2n) is connected to the second column bitline (VSL 422n).), and 
wherein a second pixel cell of a first row of the pixel array in the second column (Tanaka, Fig. 19, Pixel cell 41m, 2n) further comprises a second row select transistor (Tanaka, Fig. 19, selection transistor 66’2n, Paragraph 0337) coupled to the source follower transistor of the second pixel cell to output the respective image signal of said second pixel cell in the first row of the pixel array in the second column, 
wherein the second row select transistor of the second pixel cell in the first row of the pixel array in the second column is directly coupled to one the first column bitline (Tanaka, Fig. 19, second select transistor 66’2n of the second pixel cell in the first row in the second column (Pixel unit 41m,2n) is connected directly to the first column bitline (VSL 42’2n-1).);
control circuitry coupled to the pixel array to control operation of the pixel array (Tanaka, Fig. 2, Row Control Unit 22, Paragraph 0060); and 
readout circuitry coupled to the pixel array to readout image data from the pixel array (Tanaka, Fig. 2, column processor 23 and column control unit 24, Paragraph 0061-0062).
However, Tanaka does not teach wherein a first pixel cell in the first row of the pixel array in the first column further comprises a second row select transistor coupled to the source follower transistor of the first pixel cell to output the respective image signal of said first pixel cell in the first row of the pixel array in the first column, wherein the second row select transistor of the first pixel cell in the first row of the pixel array in the first column and the second row select transistor of the second pixel cell in the first row of the pixel array in the second column are both directly coupled to a same one of the first column bitline or the second column bitline.
In reference to Jang, Jang teaches wherein a first pixel cell (Jang, Fig. 3) comprises a first row select transistor (Jang, Fig. 3, select transistor SX1) coupled to a source follower transistor (Jang, Fig. 3, first source follower SF) of the first pixel cell;
 a second row select transistor (Jang, Fig. 3, select transistor SX2) coupled to the source follower transistor of the first pixel cell to output the respective image signal of said first pixel cell, wherein the second row select transistor of the first pixel cell and the first row select transistor of the first pixel cell are both directly coupled to a same first column bitline (Jang, Fig. 3, output line VOUT, Paragraphs 0048-0049).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Tanaka with the teaching of placing a second select transistor in parallel to a first selection transistor since as the more select transistors are arranged in parallel, a faster reaction can be achieved (Jang, Paragraph 0129). Further, the claim limitation “wherein the second row select transistor of the first pixel cell in the first row of the pixel array in the first column and the second row select transistor of the second pixel cell in the first row of the pixel array in the second column are both directly coupled to a same one of the first column bitline or the second column bitline” is met since a second parallel transistor to select transistor 66’2n-1 and second transistor 66’2n are both connected to first column bitline VSL 42’2n-1. Further, either select transistor 66’2n-1 and select transistor in parallel with select transistor 66’2n-1 may be considered to be the first or second select transistor
Claim 1 is rejected for the same reasons as claim 20.

Regarding claim 21, the combination of Tanaka and Jang teaches the imaging system of claim 20 (see claim 20 analysis), further comprising function logic coupled to the readout circuitry to store the image data readout from the pixel array (Tanaka, Fig. 1, Memory 3, Paragraph 0045 and 0064, Alternatively, Fig. 2, column I/F unit 12, Paragraph 0063).

Regarding claim 4, the combination of Tanaka and Jang teaches the pixel array of claim 1 (see claim 1 analysis), wherein the image signals received from the second pixel cell (Tanaka, Fig. 19, Pixel cell 41m, 2n) in the first row of the pixel array in the second column through the second row select transistor (Tanaka, Fig. 19, selection transistor 66’2n, Paragraph 0337) of the second pixel cell in the first row of the pixel array in the second column are coupled to be binned with the image signals received from the first pixel cell (Tanaka, Fig. 19, Pixel cell 41m, 2n-1) in the first row of the pixel array in the first column through the second row select transistor (Tanaka, Fig. 19, selection transistor 66’2n-1 or select transistor in parallel with select transistor 66’2n-1, Paragraph 0337, Jang, Fig. 3) of the first pixel cell in the first row of the pixel array in the first column (Tanaka, Paragraph 0329).
Claim 24 is rejected for the same reasons as claim 4.

Regarding claim 27, the combination of Tanaka and Jang teaches the imaging system of claim 20 (see claim 20 analysis), wherein each of the pixel cells further comprises a reset transistor coupled between a voltage supply and the first floating diffusion (Tanaka, Fig. 4, Reset transistor 63/64, Paragraph 0098).
Claim 7 is rejected for the same reason as claim 27.	

Regarding claim 28, the combination of Tanaka and Jang teaches the imaging system of claim 20 (see claim 20 analysis), wherein each one of the column bitlines is further coupled to a respective column analog to digital converter (ADC) to convert the image signal on said each one of the column bitlines to a corresponding digital image signal (Tanaka, Figs. 3 and 18, ADC 52, Paragraph 0080).
Claim 8 is rejected for the same reason as claim 28.

Regarding claim 29, the combination of Tanaka and Jang teaches the imaging system of claim 20 (see claim 20 analysis), wherein the plurality of photodiodes included in each of the pixel cells includes 8 photodiodes organized into a 2x4 arrangement (Tanaka, Figs. 4 and 18-19).
Claim 9 is rejected for the same reason as claim 29.

Regarding claim 30, the combination of Tanaka and Jang teaches the imaging system of claim 29 (see claim 29 analysis), wherein the 2x4 arrangement of photodiodes of the first pixel cell in the first row of the pixel array in the first column and the 2x4 arrangement of photodiodes of the second pixel cell in the first row of the pixel array in the second column are configured to detect light having a same color (Tanaka, Fig. 19, The color filter patterns on the first pixel cell and second pixel cell are the same. Both pixel cells detect light of the colors R, G and B) to provide a 16C binned image signal through the second row select transistor of said first pixel cell in the first row of the pixel array in the first column and the second row select transistor of the second pixel cell in the first row of the pixel array in the second column to said one of the first column bitline (Tanaka, Paragraph 0329-0330, The second select transistors of the first and second pixel cells allow for the 16 pixels to be binned on the first column bitline.) or the second column bitline.
Claim 10 is rejected for the same reason as claim 30.

Regarding claim 31, the combination of Tanaka and Jang teaches the imaging system of claim 30 (see claim 30 analysis), wherein the 2x4 arrangement of photodiodes includes two 2x2 arrangements of photodiodes (Tanaka, Figs. 4 and 18-19).

Regarding claim 11, the combination of Tanaka and Jang teaches the pixel array of claim 9 (see claim 9 analysis), wherein the 2x4 arrangement of photodiodes includes two 2x2 arrangements of photodiodes (Tanaka, Figs. 4 and 18-19).

Claim 5-6 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0302872 A1) in view of Jang (US 2020/0219925 A1) in further view of Takatsuka et al. (US 2020/0053309 A1).

Regarding claim 25, the combination of Tanaka and Jang teaches the imaging system of claim 20 (see claim 20 analysis). However, the combination of Tanaka and Jang does not teach wherein each of the pixel cells further comprises: a second floating diffusion; and a dual conversion gain (DCG) transistor coupled between the first floating diffusion and the second floating diffusion, wherein said each of the pixel cells is configured to be in high conversion gain (HCG) mode when the DCG transistor is turned off, and wherein said each of the pixel cells is configured to be in low conversion gain (LCG) mode when the DCG transistor is turned on.
In reference to Takatsuka et al. (hereafter referred as Takatsuka), Takatsuka teaches wherein pixel cells (Takatsuka, Fig. 9) further comprises: 
a second floating diffusion (Takatsuka, Fig. 9, Connection between FD transistor 25 and capacitance 26, Paragraph 0062); and 
a dual conversion gain (DCG) transistor (Takatsuka, Fig. 9, FD transistor 25) coupled between a first floating diffusion (Takatsuka, Fig. 9, FD) and the second floating diffusion, wherein said each of the pixel cells is configured to be in high conversion gain (HCG) mode when the DCG transistor is turned off (Takatsuka, Paragraph 0068, In HG (High Gain) state, the transistor is off.), and wherein said each of the pixel cells is configured to be in low conversion gain (LCG) mode when the DCG transistor is turned on (Takatsuka, Paragraph 0069, In LG (Low Gain) state, the transistor is on.).
These arts are analogous since they are both related to image sensors with pixel units having multiple photodiodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Tanaka and Jang with the second floating diffusion and dual conversion gain (DCG) transistor as seen in Takatsuka to improve a dynamic range of a pixel (Takatsuka, Paragraphs 0003-0004).
Claim 5 is rejected for the same reason as claim 25.

Regarding claim 26, the combination of Tanaka, Jang and Takatsuka teaches the imaging system of claim 25 (see claim 25 analysis), wherein the pixel array further comprises an electrical connection between the second floating diffusion of the first pixel cell in the first row of the pixel array in the first column and the second floating diffusion of the second pixel cell of the first row of the pixel array in the second column (Tanaka, Fig. 18-19, Takatsuka, Fig. 9, The second floating diffusion of the pixel cells of the first column is connected to the second floating diffusion of the pixel cells of the second column through the source follower transistors and select transistors of the pixel cells.). 
Claim 6 is rejected for the same reasons as claim 26.


Allowable Subject Matter
Claim 40-43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 40, prior art of record neither anticipates nor renders obvious:
“The pixel array of claim 1, wherein a fourth pixel cell in a second row of the pixel array in the second column further comprises a second row select transistor coupled to a source follower transistor of the fourth pixel cell to output the respective image signal of said fourth pixel cell in the second row of the pixel array in the second column,
wherein a third pixel cell in the second row of the pixel array in the first column further comprises a second row select transistor coupled to a source follower transistor of the third pixel cell to output the respective image signal of said third pixel cell in the second row of the pixel array in the first column, wherein the second row select transistor of the third pixel cell in the second row of the pixel array in the first column and the second row select transistor of the fourth pixel cell in the second row of the pixel array in the second column are both directly coupled to a same other one of the first column bitline or the second column bitline.
Claim 41 depends on and further limits claim 40. Therefore, claim 41 is allowable for the same reasons as claim 40.

With regard to claim 42, prior art of record neither anticipates nor renders obvious:
“The imaging system of claim 20, wherein a fourth pixel cell in a second row of the pixel array in the second column further comprises a second row select transistor coupled to a source follower transistor of the fourth pixel cell to output the respective image signal of said fourth pixel cell in the second row of the pixel array in the second column,
wherein a third pixel cell in the second row of the pixel array in the first column further comprises a second row select transistor coupled to a source follower transistor of the third pixel cell to output the respective image signal of said third pixel cell in the second row of the pixel array in the first column, wherein the second row select transistor of the third pixel cell in the second row of the pixel array in the first column and the second row select transistor of the fourth pixel cell in the second row of the pixel array in the second column are both directly coupled to a same other one of the first column bitline or the second column bitline.”
Claim 43 depends on and further limits claim 42. Therefore, claim 43 is allowable for the same reasons as claim 42.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698       

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698